In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             _________________
                              NO. 09-16-00202-CR
                             _________________


                     IN RE KEVIN EARL WASHINGTON

________________________________________________________________________

                             Original Proceeding
                  411th District Court of Polk County, Texas
                   Trial Cause Nos. 21904, 22107, and 22108
________________________________________________________________________

                          MEMORANDUM OPINION

      Relator Kevin Earl Washington seeks a writ of mandamus requiring the trial

court to sign judgments nunc pro tunc granting additional jail-time credit in three

cases. Washington alleges that he filed a motion to correct the amount of jail time

credited to him, but the trial court has not ruled on his motion. We deny the

petition for a writ of mandamus.

      A relator must demonstrate that he is indisputably entitled to mandamus

relief. In re Brown, 343 S.W.3d 803, 805 (Tex. Crim. App. 2011) (orig.

proceeding). Furthermore, to obtain mandamus relief for the trial court’s failure to

                                         1
rule on such a motion, a relator must establish that (1) the motion was properly

filed and has been pending for a reasonable time; (2) the relator requested a ruling

on the motion; and (3) the trial court refused to rule. In re Sarkissian, 243 S.W.3d
860, 861 (Tex. App.—Waco 2008, orig. proceeding) (mem. op.). Merely filing a

motion with the trial court clerk does not constitute a request that the trial court

rule on the motion. Id. Additionally, a relator must provide a record establishing

that his motion has awaited disposition for an unreasonable time. In re Mendoza,

131 S.W.3d 167, 168 (Tex. App.—San Antonio 2004, orig. proceeding); see also

Tex. R. App. P. 52.7(a)(1) (the relator must file with the petition a certified or

sworn copy of every document that is material to his claim for relief and that was

filed in any underlying proceeding.).

      To be entitled to jail-time credit for the time a person is incarcerated before

conviction, he must have been incarcerated for the case in which he is ultimately

tried and convicted. Collins v. State, 318 S.W.3d 471, 473 (Tex. App.—Amarillo

2010, pet. ref’d). Washington has not shown that the trial court failed to award jail-

time credit for time that Washington spent in jail for the case. See generally Tex.

Code Crim. Proc. Ann. art. 42.03, § 2(a) (West Supp. 2015). Washington failed to

provide copies of the judgments and jail records supporting his alleged entitlement

to additional jail-time credit. See Sarkissian, 243 S.W.3d at 861; Mendoza, 131
2
S.W.3d at 168; see also Tex. R. App. P. 52.7(a)(1). Therefore, Washington has

failed to establish that he is entitled to mandamus relief. Accordingly, we deny the

petition for writ of mandamus.

      PETITION DENIED.



                                                          PER CURIAM


Submitted on August 9, 2016
Opinion Delivered August 10, 2016
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                         3